Title: To Benjamin Franklin from Jan Ingenhousz, 9 October 1784
From: Ingenhousz, Jan
To: Franklin, Benjamin


				
					
						Octobre 9. [1784]
					
				
				To his Excellency Benjam. Franklin Min. Plenip from Congress. at Passy. I put him in mind of his promiss to write me a long lettre. That I am sorry a new Commission is appointed to examine the animal magnetisme. I send him inclosed a lettre to mr. Samuel Wharton and one to his son mr. Samuel Lewis Wharton, and I ask him advise what to doe to recovre my property, that I did not chuse to send a power of atorney to force mr. Wharton by a law Suite to give an account tho mr. Coffyn insisted on it / that I am informed nothing is more common among the Americans than impose on foreighners, who entrust them with money, and than to abuse them afterwards, so that there Seems to be no justice or power in the execution of the laws / I explain him who [how] I was affected by being struck down by a charged jarr of 32 pintes, and I ask him, what were the circonstances of the two strokes he recieved, and whether he does not think such a commotion could be servicable in mad people / that I heard from mr. Home he will soon publish his theory of the new chimnies and principaly about Six causes of chimnies Smoaking / that I Can’t understand why my book is not yet publish’d tho it has been three years under the press.
			